Title: Thomas Jefferson to James Madison, 3 May 1826
From: Jefferson, Thomas
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello.
                                
                                May 3. 26.
                            
                        
                        I have percieved in some of our Professors a disinclination to the preparing themselves for entering on the
                            branches of science with which they are charged additionally to their principal one. I took occasion therefore lately to
                            urge one of them (Dr. Emmet) to begin preparations for his Botanical school, for which the previous works necessary
                            furnished unoffensive ground. His answer confirming my doubts, gave me a favorable opportunity of going into explanations
                            which might be communicated to the others also without umbrage to them. The case being fundamentally interesting to our
                            institution, and lest any thing further should grow out of it, I pray you to read and return me the inclosed
                            letters, and if you can suggest any thing either corrective or additional, to do so. I am anxious you should be intimately
                            possessed of whatever material passes here, as a more peculiar attention to it must ere long devolve on you.
                        In comparison of my sufferings of the last year, my health, altho’ not restored, is greatly better. Could I
                            be permitted to employ myself in what would be most agreeable to myself, which would be the passive occupation of reading,
                            I should probably wear on in tolerable ease and tranquility. But the unceasing drudgery of writing keeps me in unceasing
                            pain and peevishness. I must still however rest on the hitherto illusive hope that the discretion of those who have
                            no claims upon me, will at length advert to the circumstances of my age and ill health, and feel the duty of sparing both.
                            The correspondence of my bosom-friends is still very dear, and welcome, and consolatory, yours among the most, being ever,
                            and the most affectionately yours
                        
                            
                                Th: Jefferson
                            
                        
                    